Citation Nr: 9913240	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  99-07 939	)	DATE
	)
	)


THE ISSUE

Whether attorney fees from past due benefits may be awarded 
pursuant to the terms of the August 17, 1993 Attorney Fee 
Agreement.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The veteran 
had active service from June 1965 to May 1967 and from 
November 1980 to November 1982.  


FINDING OF FACT

The BVA has not entered a decision concerning the issue of 
entitlement to service connection for prostate cancer.



CONCLUSION OF LAW

The requirements for payment of attorney fees from past due 
benefits by the VA pursuant to the terms of the August 17, 
1993, attorney fee agreement for the period of time between 
July 21, 1998, and February 1, 1999, have not been met.  
38 U.S.C.A. §  5904 (West 1991); 38 C.F.R. § 20.609 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past due benefits requires:  (1) A final 
decision promulgated by the Board, (2)  a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. §  5904(c); 38 C.F.R. § 20.609(c).  

In this case, the veteran and his attorney entered in to an 
attorney fee agreement to represent him in his claim for VA 
benefits.  At that time, the veteran was appealing a January 
1992 BVA decision to the United States Court of Appeals for 
Veterans Claims (Court).  The matters at issue were 
entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder, service connection 
for a back disorder and entitlement to a permanent and total 
disability rating for pension purposes.  

After proceedings before the Court, the Board remanded the 
case to the RO in December 1993, and an August 1996 rating 
decision granted the veteran a permanent and total disability 
rating for pension purposes.  In January 1998, the Board 
again addressed the veteran's claims for service connection 
for back and psychiatric disorders.  The Board denied service 
connection for a back disorder as not well grounded and 
remanded the claim for service connection for a psychiatric 
disorder to the RO for additional development.  The claim for 
service connection for a psychiatric disorder has not been 
returned to the Board by the RO for further appellate review. 

In November 1998 the veteran filed a claim for service 
connection for prostate cancer.  A rating decision dated in 
February 1999 granted service connection for prostate cancer 
and assigned a 100 percent evaluation between July 21, 1998, 
and February 1, 1999.  As a result of this decision the RO 
informed the veteran and his attorney in a letter dated in 
March 1999 that past due benefits had been computed at 
$10,596, and that 20 percent of that amount, $2,119.20 had 
been withheld as representing the maximum attorney fee 
payable for those past due benefits.  

However, the matter of entitlement to service connection for 
prostate cancer has never been addressed by the BVA, and 
indeed, benefits were awarded by the RO's February 1999 
rating decision without the need of a filing of a Notice of 
Disagreement.  As such, the veteran's attorney is not 
entitled to attorney fees from past due benefits with respect 
to the claim of service connection for prostate cancer since 
the Board has never entered a final decision with respect to 
that matter.



ORDER

Attorney fees from past due benefits for the period of time 
between July 21, 1998, and February 1, 1999, may not be 
awarded pursuant to the August 17, 1993, attorney fee 
agreement.  



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


